     Case 3:21-cr-00046-N Document 26 Filed 07/23/21                   Page 1 of 2 PageID 55


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

UNITED STATES OF AMERICA,                           '
                                                    '
                        Plaintiff,                  '
                                                    '           3:21-CR-046-N
v.                                                  '
                                                    '
TAMMY WALDEN THOMAS,                                '
                                                    '
                        Defendant.                  '


        MOTION FOR LEAVE TO FILE REPLY BRIEF AND CLARIFICATION
               IN SUPPORT OF THE MOTION TO CONTINUE

        Pursuant to Local Criminal Rule 47.1(f), Defendant TAMMY WALDEN THOMAS moves

this Court for leave to file a reply to the government’s sealed response, see Dkt. No. 25, and in support

and clarification of her motion to continue, see Dkt. No. 22.

        On July 16, 2021, the government filed a response opposing the relief sought in Ms. Thomas’s

motion to continue. Based on the arguments made by counsel in the response brief, the defense

submits that a reply brief will be of assistance to the Court in deciding the issues raised in the motion

to continue.

        Specifically, Ms. Thomas wanted to clarify that the defense has no objection to a trial date set

within the first half of 2022. If the parties do not reach a resolution prior to the birth, counsel may

need to seek a continuance due to her maternity leave. Counsel anticipates starting maternity leave in

September 2021 and returning to the office in February 2022; thus, in anticipation of the possible need

of a further continuance, Ms. Thomas has no objection to trial date set within the first half of 2022.
    Case 3:21-cr-00046-N Document 26 Filed 07/23/21                    Page 2 of 2 PageID 56


                                                                Respectfully submitted,

                                                                JASON D. HAWKINS
                                                                Federal Public Defender
                                                                Northern District of Texas

                                                                s/ Gabriela Vega
                                                                M. GABRIELA VEGA
                                                                Assistant Federal Public Defender
                                                                Texas Bar No. 24084014
                                                                525 Griffin Street, Suite 629
                                                                Dallas, Texas 75202
                                                                Phone 214.767.2746
                                                                Fax 214.767.2776
                                                                gabriela_vega@fd.org

                              CERTIFICATE OF CONFERENCE

        I hereby certify that on July 23, 2021, I conferred with Assistant United States Attorney

(“AUSA”) Fabio Leonardi concerning this motion. AUSA Leonardi confirmed the government does

not oppose the defendant’s motion for leave to file a reply, but is opposed to rescheduling trial in this

case to 2022.

                                                                s/ Gabriela Vega
                                                                M. GABRIELA VEGA




                                                   2
